DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice to Applicant
In the amendment dated 8/19/2022, the following has occurred: Claims 1 – 4, 6 – 15, 20, 21, and 23 have been amended; claim 24 has been added.
Claims 1 – 24 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claim 20), machine (claims 1 – 19, 21, 22, and 24), and manufacture (claim 23) which recite steps of 
acquiring a result of a specimen examination using a specimen examination kit for each specimen examination subject;
deriving a health degree of the specimen examination subject based on the result of the specimen examination of the specimen examination subject that is acquired, the health degree indicating a health state related to insurance subscription,
derive an age difference resulting from subtracting an actual age that is the real age of the examinee from a health state age of the examinee, as the health degree;
acquiring insurance information including an insurance premium based on the health degree of the specimen examination subject;
creating an insurance proposition including the insurance information; and
outputting the insurance proposition that is created,
where the insurance premium of the specimen examination subject is calculated by applying a discount rate to a basic insurance premium calculated from the actual age without considering the health degree.
These steps of claims 1 – 24, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 – 13, 15 – 19, 22, and 24 reciting particular aspects of how insurance premium calculation may be performed in the mind but for recitation of generic computer components).
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of the various unit amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of acquire a result amounts to mere data gathering, recitation of output the insurance proposition  amounts to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 13, 15 – 19, 22, and 24, additional limitations which amount to invoking computers as a tool to perform the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as claims 1 – 24; acquire a result/ acquire insurance information, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); calculate the insurance premium, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); create an insurance proposition, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Additional elements:
a non-transitory and tangible memory  – figure 2 or paragraphs 97 – 112.
a processor – figure 2 or paragraphs 97 – 112.
Although the claim uses “specimen kit,” the Specification uses “examination kit.” The Examiner understands them to be the same.  These are described in figure 19 and paragraphs 256 – 257.  Additional and similar examination kits are described in the Stansell et al., U.S. Patent 3,648,159 and Yantz et al., U.S. Pre-Grant Publication 2012/0045826 as described on the PTO-892. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2 – 13, 15 – 19, 22, and 24, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lerner, U.S. Pre-Grant Publication 2002/ 0087364 in view of Yantz, U.S. Pre-Grant Publication 2012/ 0045826 and Gore, U.S. Pre-Grant Publication 2009/ 050192.
As per claim 1,
Lerner teaches a specimen examination management device comprising:
a non-transitory and tangible memory (paragraph 19); and
a processor that performs, by referring to the memory (paragraph 19),:
acquiring a result of a specimen examination using a specimen examination kit (paragraph 23, access medical records)
for each specimen examination subject (paragraph 17, medical laboratory test reports and paragraphs 25 and 26 arrange for tests and results);
deriving a health degree of the specimen examination subject (Abstract, underwriting score) 
based on the result of the specimen examination of the specimen examination subject that is acquired (Abstract and paragraph 23, calculate score based upon received information)
the health degree indicating a health state related to insurance subscription (paragraph 24, represents a comprehensive quantified assessment of the potential customer insurability);
acquiring insurance information including an insurance premium based on the health degree of the specimen examination subject (paragraph 25 automated underwriting process), 
from an insurance premium calculation device configured to calculate the insurance pre mi um based on the health degree (paragraph 25, policy price is calculated);
creating an insurance proposition (figure 2, #106 and paragraph 25)
including the insurance information that is acquired (figure 3 #102 and paragraph 25); and
outputting the insurance proposition that is created (paragraphs 25 and 27, price and terms of the proposed life insurance policy are presented).
Lerner does not explicitly teach the device comprising:
an examination result acquisition unit configured to acquire a result of a specimen examination
using a specimen examination kit 
for each specimen examination subject;
wherein the processor derives an age difference resulting from subtracting an actual age that is the real age of the examinee from a health state age of the examinee, as the health degree;
wherein the processor calculates the insurance premium of the specimen examination subject by applying a discount rate to a basic insurance premium calculated from the actual age without considering the health degree, wherein the processor calculates the discount rate based on the health degree of the specimen examination subject.
However, Yantz further teaches the device comprising:
an examination result acquisition unit configured to acquire a result of a specimen examination (paragraph 19 various kits)
using a specimen examination kit  (paragraph 118, figure 6)
for each specimen examination subject (Example 9, paragraphs 295 – 300);
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Lerner. One of ordinary skill in the art at the time of the filing would have added these features into Lerner with the motivation to improve tests for detecting specific cellular, viral, and molecular targets in clinical, industrial, or environmental samples (Yantz, Abstract).
Lerner in view of Yantz do not explicitly teach the device comprising:
wherein the processor derives an age difference resulting from subtracting an actual age that is the real age of the examinee from a health state age of the examinee, as the health degree;
wherein the processor calculates the insurance premium of the specimen examination subject by applying a discount rate to a basic insurance premium calculated from the actual age without considering the health degree, wherein the processor calculates the discount rate based on the health degree of the specimen examination subject.
However, Gore further teaches the device comprising:
wherein the processor derives an age difference resulting from subtracting an actual age that is the real age of the examinee from a health state age of the examinee, as the health degree (paragraph 49 - 51 - relative health degree);
wherein the processor calculates the insurance premium of the specimen examination subject by applying a discount rate to a basic insurance premium calculated from the actual age without considering the health degree, wherein the processor calculates the discount rate based on the health degree of the specimen examination subject (paragraph 63, premium discounts).
It would have been obvious to one of ordinary skill in the art at the time of the filing to add these features into Lerner in view of Yantz. One of ordinary skill in the art at the time of the filing would have added these features into Lerner in view of Yantz with the motivation to create dynamic risk coverage premiums based on a policy holder's lifestyle actions. (Gore, paragraph 2).
As per claim 2, Lerner in view of Yantz and Gore teaches the device of claim 1 as described above.
Lerner further teaches the device wherein the processor further performs, as the health degree, an age difference resulting from subtracting a real age of the specimen examination subject from a health state age resulting from converting the health state of the specimen examination subject into an age (paragraph 22 age – The Examiner understands the health state age to be the actual age).
The Examiner notes that Lerner does not explicitly teach the difference between the health state age and the actual age.  However, Lerner does teach computing a difference as in claim 11.  It would have been prima facie obvious to one of ordinary skill in the art to substitute different values into the subtraction formula.  The process of subtracting was known and the substation would produce predictable results.
As per claim 3, Lerner in view of Yantz and Gore teaches the device of claim 2 as described above.
Lerner further teaches the device wherein the processor performs:
acquiring a result of a blood examination that adopts, as an examination item, at least one of glycohemoglobin, estimated glomerular filtration rate, albumin, aspartate aminotransferase, low-density lipoprotein cholesterol, alkaline phosphatase and total cholesterol (paragraph 24 cholesterol); and
deriving the health state age, from at least the examination item (as with claim 2, the health state age is understood to be the age).
As per claim 4, Lerner in view of Yantz and Gore teaches the device of claim 1 as described above.
Lerner further teaches the device wherein 
acquiring the result of the specimen examination of the specimen examination subject, from an examination result storage device configured to store the result of the specimen examination using the specimen examination kit for each specimen examination subject (paragraph 23, HMO database or primary care database).
As per claim 5, Lerner in view of Yantz and Gore teaches the device of claim 4 as described above.
Lerner further teaches the device comprising the examination result storage device (paragraph 23, HMO database or primary care database).
As per claim 6, Lerner in view of Yantz and Gore teaches the device of claim 5 as described above.
Lerner further teaches the device wherein the processor performs
personal authentication information about the specimen examination subject (paragraph 22 age, sex, state of residence,), 
wherein the examination result storage device is configured to store the personal authentication information about the specimen examination subject that is acquired, in association with the result of the specimen examination (paragraph 22 server system subsequently collects).
As per claim 7, Lerner in view of Yantz and Gore teaches the device of claim 5 as described above.
Lerner further teaches the device wherein the processor performs acquiring
a medical measurement value of the specimen examination subject that is measured using a medical measurement apparatus (paragraph 24 medical or test results), wherein
the examination result storage device is configured to store the medical measurement value of the specimen examination subject that is acquired using the medical measurement value acquisition unit, in association with the result of the specimen examination (figure 1, #8 information databases).
As per claim 8, Lerner in view of Yantz and Gore teaches the device of claim 1 as described above.
Lerner further teaches the device wherein the processor performs outputting health degree information including the health degree, to the insurance premium calculation device (paragraphs 23 – 26).
As per claim 9, Lerner in view of Yantz and Gore teaches the device of claim 1 as described above.
Lerner further teaches the device comprising wherein the processor performs outputting the insurance proposition to a subject terminal device that is used by the specimen examination subject (paragraph 18 telephone).
As per claim 10, Lerner in view of Yantz and Gore teaches the device of claim 9 as described above.
Lerner further teaches the device wherein the processor performs outputting the examination result that is acquired to the subject terminal device (paragraph 18 telephone).
As per claim 11, Lerner in view of Yantz and Gore teaches the device of claim 9 as described above.
Lerner further teaches the device wherein the processor performs:
outputting intention confirmation information to the subject terminal device during an insurance contract continuation procedure allowing period, wherein the intention confirmation information is information for confirming continuation intention of the specimen examination subject for an insurance contract, wherein the insurance contract continuation procedure allowing period is a period in which the processor accepts a continuation procedure of the insurance contract via the subject terminal device (paragraph 27, accept the proposed policy on the telephone – It should be noted that the subject’s intentions are nonfunctional descriptive information.  They represent intended results of the instant invention.  Also, contract terms and conditions are not functional.  Lastly, it is not clear what “an allowing period is a period in which the processor accepts a continuation period” is as this is not a standard US procedure.);
acquiring intention information indicating the continuation intention for the insurance contract of the specimen examination subject, the intention information being output from the subject terminal device (paragraph 27, accept the proposed policy on the telephone – It should be noted that the subject’s intentions are nonfunctional descriptive information.  They represent intended results of the instant invention.); and
outputting delivery information to a providing organization of the specimen examination kit (figure 1, #4 network), when the intention information is acquired, the delivery information including a delivery address of the specimen examination kit for the specimen examination subject that outputs the intention information (paragraph 21, address and paragraph 41, policies issued)
Lerner in view of Yantz and Gore do not explicitly teach, however Gore further teaches the device
wherein the intention confirmation information is an expiration notice (paragraph 68 - Although Figure 13 and paragraphs 209 – 213 describe providing an expiration notice, these paragraphs don’t describe what is required to be within the expiration notice. Also, it not clear what function the “expiration notice” performs.  Paragraph 210 describes the “expiration notice” being related to “insurance expiration” but what if the contract does not expire?).
It would have been obvious to add these features into Lerner in view of Gore for the reasons as described above.
As per claim 12, Lerner in view of Yantz and Gore teaches the device of claim 11 as described above.
Lerner in view of Yantz and Gore do not explicitly teach the device wherein
wherein the processor performs outputting the delivery information to the providing organization of the specimen examination kit,
when an insurance premium of an insurance after the insurance contract is continued is equal to or more than an insurance premium of an insurance under the contract.
However, the output of delivery information is the output of nonfunctional descriptive matter onto printed matter. MPEP 2111.05.  It would have been prima facie obvious to output any information.
As per claim 13, Lerner in view of Yantz and Gore teaches the device of claim 11 as described above.
Lerner in view of Yantz do not explicitly teach the device, however Gore further teaches the device wherein the processor performs 
acquiring information about an insurance premium of an insurance having a different contract condition, when an insurance premium of an insurance after the insurance contract is continued is equal to or more than an insurance premium of an insurance under the contract (paragraph 63).
It would have been obvious to add these features into Lerner in view of Gore for the reasons as described above.
As per claim 14,
Lerner in view of Yantz and Gore further teaches a specimen examination management system comprising a server device configured to be capable of being connected with a network as described above in claim 1.
As per claim 15, Lerner in view of Yantz and Gore teaches the device of claim 14 as described above.
Lerner in view of Yantz and Gore further teaches the system as described above in claim 4.
As per claim 16, Lerner in view of Yantz and Gore teaches the device of claim 14 as described above.
Lerner in view of Yantz and Gore further teaches the system as described above in claim 9.
As per claim 17, Lerner in view of Yantz and Gore teaches the device of claim 16 as described above.
Lerner in view of Yantz and Gore further teaches the system as described above in claim 11.
As per claim 18, Lerner in view of Yantz and Gore teaches the device of claim 16 as described above.
Lerner in view of Yantz and Gore do not explicitly teach the device wherein
the display unit is configured to display selection information that is output from the server device, when an insurance premium of an insurance after the insurance contract is continued is equal to or more than an insurance premium of an insurance under the contract, the selection information being information for selecting whether to perform a reexamination.
However, Lerner paragraphs 24 – 26 discuss the requesting of additional information in case the premium is higher. The reason for asking for additional information represents nonfunctional descriptive information.  The reason is the intended result of the functionally prompting a user to enter information. 
As per claim 19, Lerner in view of Yantz and Gore teaches the device of claim 16 as described above.
Lerner in view of Yantz and Gore further teaches the system as described above in claim 13.
As per claim 20, 
Lerner in view of Yantz and Gore teaches a specimen examination management method as described above in claim 1.
As per claim 21, 
Lerner in view of Yantz and Gore teaches a specimen examination management device as described above in claim 1.
As per claim 22, Lerner in view of Yantz and Gore teaches the device of claim 21 as described above.
Lerner in view of Yantz and Gore further teaches the system as described above in claim 6.  It should be noted that the Applicant does not disclose what it means to be “relevant to a taste of the specimen.”  Therefore, the Examiner understands this as personal information of the subject.
As per claim 23, 
Lerner in view of Yantz and Gore teaches a non-transitory computer-readable storage medium causing a computer to realize functions when a command stored in the storage medium is read by the computer as described above in claim 1.
As per claim 24, Lerner in view of Yantz and Gore teaches the device of claim 1 as described above.
Lerner in view of Yantz do not explicitly teach the device, however Gore further teaches the device wherein the processor derives the health state age
by referring to a look-up table that specifies the relation of the blood examination item values and the age, or 
using a function that specifies the relation of the blood examination item values and the age (paragraphs 49 – 52).
It would have been obvious to add these features into Lerner in view of Gore for the reasons as described above.
Response to Arguments
Applicant’s arguments, see Rejection under 35 U.S.C. § 112(a), filed 8/19/2022, with respect to claims 1 – 23 have been fully considered and are persuasive.  The 35 U.S.C. § 112(a) rejection of claims 1 – 23 has been withdrawn. 
Applicant’s arguments, see Rejection under 35 U.S.C. § 112(b), filed 8/19/2022, with respect to claims 1 – 23 have been fully considered and are persuasive.  The 35 U.S.C. § 112(b) rejection of claims 1 – 23 has been withdrawn. 
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. § 101
The Applicant states, “Claim 1, as amended, clearly recites additional elements, which define that the operations or steps are performed by a processor with a non-transitory memory and recites a specific application to an actual system and device, which cannot be performed by a simple mental process.” The Applicant has added additional elements which represent applying the abstract idea to technology. The instant invention then receives all the benefits of applying technology to the abstract idea.  The abstract idea remains an abstract idea.
Rejection under 35 U.S.C. § 103
The Applicant states, “Applicant respectfully submits that one skilled in the art would not look to the disclosure of Yantz directed to kits and devices for detecting analytes in order to modify the wholly different technical field of the system and method for enabling real time underwriting of insurance policies as disclosed in Lerner.” The Applicant is applying a piecemeal approach to the invention while the Examiner looks at the invention as a whole. In the instant rejection, the kit is used to supply information. The kit is never modified and the output of the kit is not modified. Therefore, the combination of art, one supplying information via a kit, and one receiving information from a kit is prima facie obvious.
The Applicant states, “Therefore, instead of basing the conclusion of obviousness on actual teachings or suggestions of the prior art and the knowledge of one of ordinary skill in the art at the time the invention was made, the Examiner has improperly used Applicants' own invention as a guide.” The Applicant is entitled to his opinion.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lanzrath	 Patent No.: US 10,679,294	A method for determining the relative mortality risk of an individual as compared to their age/sex/tobacco-use peers.
Haghgooie et al.	Pub. No.: US 2012/0277697	Systems and methods for delivering to and/or receiving fluids or other materials, such as blood or interstitial fluid, from subjects, e.g., from the skin.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Neal R Sereboff whose telephone number is (571)270-1373. The examiner can normally be reached M - T, M - F 8AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEAL SEREBOFF/
Primary Examiner
Art Unit 3626